Name: Commission Regulation (EC) No 779/96 of 29 April 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1785/81 as regards communications in the sugar sector
 Type: Regulation
 Subject Matter: agri-foodstuffs;  agricultural policy;  beverages and sugar;  information technology and data processing
 Date Published: nan

 Avis juridique important|31996R0779Commission Regulation (EC) No 779/96 of 29 April 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1785/81 as regards communications in the sugar sector Official Journal L 106 , 30/04/1996 P. 0009 - 0019COMMISSION REGULATION (EC) No 779/96 of 29 April 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1785/81 as regards communications in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1) as last amended by Regulation (EC) No 1101/95 (2), and in particular Article 39 thereof,Whereas Article 39 of Regulation (EEC) No 1785/81 requires the Member States and the Commission to communicate to each other the information necessary for the implementation of that Regulation; whereas implementing rules were laid down by Commission Regulation (EEC) No 787/83 of 29 March 1983 on communications in the sugar sector (3), as last amended by Regulation (EEC) No 3819/85 (4); whereas, as a result of developments since then in the organization of the markets in the sugar sector, and in particular the commitments entered into by the Community under the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, those rules should be reviewed and new ones added and hence Regulation (EEC) No 787/83 should be repealed with effect from the start of the 1996/97 marketing year;Whereas, if the situation with regard to sugar bought in or sold under the intervention measures provided for in Regulation (EEC) No 1785/81 is to be correctly assessed, relevant information must be available and in particular information on changes in the quantities held by intervention agencies and on the distribution of such quantities among warehouses approved pursuant to Article 1 (2) of Council Regulation (EEC) No 447/68 of 9 April 1968 laying down general rules for intervention buying of sugar (5), as last amended by Regulation (EEC) No 1359/77 (6); whereas, if a close watch is to be kept on the implementation of the intervention system, it is also essential that information should be regularly made available on the quantities of sugar rendered unfit for human consumption and on the quantities used for the manufacture of certain chemical products, with an indication of the quantities of sugar which have been either denatured in accordance with one of the processes set out in the Annex to Commission Regulation (EEC) No 100/72 of 14 January 1972 laying down detailed rules for the denaturing of sugar for animal feed (7), as last amended by Regulation (EC) No 260/96 (8), or used in the manufacture of the chemical products listed in the Annex to Council Regulation (EEC) No 1010/86 of 25 March 1986 laying down general rules for the production refund on certain sugar products used in the chemical industry (9), as last amended by Regulation (EC) No 1101/95, and those listed in the Annex to Commission Regulation (EEC) No 1729/78 of 24 July 1978 laying down detailed rules of application in respect of the production refund for sugar used in the chemical industry (10), as last amended by Regulation (EC) No 260/96;Whereas the accurate and regular monitoring of trade with third countries is the only way to monitor developments closely in the light of the constraints arising from the Community's commitments under the aforementioned Agreement on Agriculture and to take, as appropriate, the measures required, in particular for the application of Article 23 (4a) of Regulation (EEC) No 1785/81, and those arising from the Community's commitments under the International Sugar Agreement; whereas the Commission should therefore receive on a regular basis the relevant information not only on imports and exports of products for which levies or refunds have been fixed, in respect of which operations licences are issued in particular under Commission Regulation (EC) No 1464/95 of 27 June 1995 on special detailed rules for application of the system of import and export licences in the sugar sector (11), as amended by Regulation (EC) No 2136/95 (12), regard being had to the more general provisions of Commission Regulation (EEC) No 3719/88 (13), as last amended by Regulation (EC) No 2137/95 (14), and Commission Regulation (EEC) No 3665/87 (15), as last amended by Regulation (EC) No 1384/95 (16), but also on imports and exports of products exported without refund, with or without a licence, and in particular those covered by inward processing arrangements; whereas it should also be possible to monitor imports of preferential sugar to ensure the effective implementation of Commission Regulation (EEC) No 2782/76 of 17 November 1976 laying down detailed implementing rules for the importation of preferential sugar (17), as last amended by Regulation (EEC) No 1714/88 (18);Whereas the effective administration of the quota system defined in Title III of Regulation (EEC) No 1785/81, particularly in view of the Community's commitments under the aforementioned Agreement on Agriculture, calls for an awareness of all the relevant factors; whereas this entails the application of Council Regulation (EEC) No 206/68 of 20 February 1968 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet (19), as last amended by the Act of Accession of Austria, Finland and Sweden, Council Regulation (EEC) No 193/82 of 26 January 1982 laying down general rules for transfers of quotas in the sugar sector (20), Commission Regulation (EEC) No 2670/81 of 14 September 1981 laying down detailed implementing rules in respect of sugar production in excess of the quota (21), as last amended by Regulation (EC) No 158/96 (22), and Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (23), as last amended by Regulation (EC) No 392/94 (24); whereas the above also applies to the equalization system for storage costs laid down by Article 8 of Regulation (EEC) No 1785/81; whereas this refers to the application of Council Regulation (EEC) No 1358/77 of 20 June 1977 laying down general rules for offsetting storage costs for sugar and repealing Regulation (EEC) No 750/68 (25), as last amended by Regulation (EEC) No 3042/78 (26), and Commission Regulation (EEC) No 1998/78 of 18 August 1978 laying down detailed rules for the offsetting of storage costs for sugar (27), as last amended by Regulation (EEC) No 1758/93 (28);Whereas the persons concerned must have the assurance that the information on every undertaking will be treated as confidential;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:CHAPTER I Intervention Article 1 With regard to intervention measures taken pursuant to Articles 9 (1) and 11 (1) of Regulation (EEC) No 1785/81, each Member State shall notify to the Commission each week in respect of the preceding week:(a) the tel quel quantities of white sugar and raw sugar offered to, but not yet taken over by, the intervention agency;(b) the tel quel quantities of white sugar and raw sugar taken over by the intervention agency;(c) the tel quel quantities of white sugar and raw sugar sold by the intervention agency.Article 2 At the Commission's request each Member State shall supply it with a list of the tel quel quantities of white sugar and raw sugar taken over by the intervention agency, and their distribution among approved warehouses.Article 3 With regard to the intervention measures taken pursuant to Article 9 (2) of Regulation (EEC) No 1785/81, each Member State shall notify the Commission:1. each week in respect of the preceding week, the tel quel quantities of white sugar and raw sugar for which a denaturing premium certificate has been issued;2. at the Commission's request, in respect of a given period, the quantities of white sugar and raw sugar which have been denatured, indicating which of the processes set out in the Annex to Regulation (EEC) No 100/72 was used.Article 4 With regard to intervention measures taken pursuant to Article 9 (3) of Regulation (EEC) No 1785/81, each Member State shall notify to the Commission:1. not later than the end of each calendar month in respect of the preceding calendar month, the quantities of white sugar, of raw sugar, syrups expressed as white sugar and isoglucose expressed as dry matter, for which:(a) a production refund certification has actually been issued;(b) a production refund has been paid;2. not later than the end of September each year in respect of the preceding marketing year, the quantities of white sugar, the quantities of raw sugar and syrups expressed as white sugar and the quantities of isoglucose expressed as dry matter, broken down between the products listed in the Annex to Regulation (EEC) No 1010/86, for which:(a) a production refund certificate has actually been issued;(b) a production refund has been paid;3. not later than the end of September each year in respect of the preceding marketing year, the quantities of the basic products referred to in point 2 used for the manufacture of the intermediate products referred to in the Annex to Regulation (EEC) No 1729/78.CHAPTER II Trade Article 5 With regard to exports to third countries, each Member State shall notify to the Commission:1. each week, in respect of the preceding week:(a) the quantities for which licences have actually been issued with the amounts of export refunds fixed pursuant to point (a) of the second subparagraph of Article 17 (5) of Regulation (EEC) No 1785/81 broken down between:- white sugar falling within CN codes 1701 91 00, 1701 99 10 and 1701 99 90,- tel quel raw sugar falling within CN codes 1701 11 90 and 1701 12 90,- sucrose syrups, expressed as white sugar, falling within CN codes 1702 60 90, 1702 90 60, 1702 90 71, 1702 90 99 and 2106 90 59,- isoglucose, expressed as dry matter, falling within CN codes 1702 40 10, 1702 60 10, 1702 90 30 and 2106 90 30,- inulin syrup, expressed as dry matter equivalent sugar/isoglucose, falling within CN code ex 1702 60 90;(b) the quantities of white sugar falling within CN code 1701 99 10 for which a licence has actually been issued with the amounts of export refunds fixed pursuant to point (b) of the second subparagraph of Article 17 (5) of Regulation (EEC) No 1785/81;(c) the quantities of C white sugar, C raw sugar, C isoglucose and C inulin syrup, expressed as appropriate as white sugar, as dry matter or as dry matter equivalent sugar/isoglucose, for which an export licence has actually been issued;(d) the quantities, with the corresponding amounts of export refunds fixed pursuant to point (a) of the second subparagraph of Article 17 (5) of Regulation (EEC) No 1785/81, of white sugar, the quantities of raw sugar and sucrose syrup, expressed as white sugar, and the quantities of isoglucose, expressed as dry matter, for which an export licence has actually been issued with a view to export in the form of the products referred to in point (b) of Article 1 (1) of Regulation (EEC) No 426/86 (29);2. not later than the end of each calendar month, in respect of the preceding calendar month the quantities of white sugar referred to in (b) of point 1 exported pursuant to Article 8 (4) and (5) of Regulation (EEC) No 3719/88;3. for each calendar month, and not later than the end of the third calendar month following the calendar month in question:(a) the quantities with the corresponding amounts of export refunds of sugar and syrup, expressed as white sugar, referred to in Article 2 of Regulation (EC) No 1464/95 exported without further processing and without an export licence;(b) the quantities of sugar covered by quotas exported as white sugar or in the form of processed products, expressed as white sugar, for which an export licence has been issued for the implementation of Community and national food aid under international conventions or other complementary programmes and for the implementation of other Community measures for the free supply of food;(c) in the case of the exports referred to in the second paragraph of Article 2a of Regulation (EEC) No 3665/87, the quantities of sugar and sucrose syrups, expressed as white sugar, and of isoglucose, expressed as dry matter, exported without further processing, together with the amounts of the corresponding refunds;(d) the quantities, with the corresponding amounts of export refunds fixed pursuant to point (a) of the second subparagraph of Article 17 (5) of Regulation (EEC) No 1785/81, of white sugar, the quantities of raw sugar and sucrose syrup, expressed as white sugar, and the quantities of isoglucose, expressed as dry matter, exported in the form of the products referred to in Annex I to Council Regulation (EEC) No 804/68 (30) and in the form of the products referred to in the Annex to Commission Regulation (EC) No 1222/94 (31);(e) in the case of the exports referred to in point (1) (d) and in (d) of this point, the quantities exported without refunds.The notifications referred to in points (d) and (e) shall be supplied separately to the Commission for each Regulation applicable to the processed product in question.Article 6 Each Member State shall notify to the Commission:1. each week in respect of the previous week, the tel quel quantities of white sugar and raw sugar other than preferential sugar, or sugar syrups, of isoglucose and inulin syrup for which an import licence has actually been issued;2. for each quarter and not later than the end of the third calendar month following the quarter in question, the quantities of sugar expressed as white sugar:(a) imported from third countries as processed products referred to in points 1 (d) and 3 (d) of Article 5;(b) imported from or exported to other Member States either unprocessed or as processed products.Article 7 Each Member State shall notify the Commission:1. each week in respect of the previous week, of the quantities of white sugar and tel quel raw sugar for which an import or export licence has been issued pursuant to Article 10 of Regulation (EC) No 1464/95;2. for each quarter and, separately not later than the end of the second calendar month following the quarter in question, of the quantities of sugar imported from third countries and exported as compensating products under the inward processing arrangements defined in Article 116 of Council Regulation (EEC) No 2913/92 (32).CHAPTER III Preferential imports Article 8 With regard to imports of preferential sugar, each Member State shall:1. notify to the Commission not later than the end of each calendar month in respect of the preceding calendar month, the tel quel quantities of sugar, broken down by Member State of origin, for which licences have been issued in accordance with Regulation (EEC) No 2782/76;2. forward to the Commission, no later than the end of each calendar month in respect of the preceding calendar month:(a) copies of the relevant EUR 1 movement certificates;(b) copies of the vouchers referred to in Article 7 (2) of Regulation (EEC) No 2782/76;(c) where appropriate, copies of the declaration referred to in the second subparagraph of Article 1 (3) of Regulation (EEC) No 2782/76.The documents referred to at (a) and (b) shall include, in addition to the information listed in Articles 6 and 7 of Regulation (EEC) No 2782/76, the degree of polarization, calculated to six decimal places, of each quantity imported;3. notify to the Commission, no later than the end of October of every year, the summary list of the licences and vouchers referred to in Articles 6 and 7 of Regulation (EEC) No 2782/76, showing:(a) the total quantity of white sugar, in tonnes;(b) the total tel quel quantity of raw sugar, in tonnes;(c) the tel quel quantity of raw sugar in tonnes intended for direct consumption;actually imported within the meaning of Regulation (EEC) No 2782/76 into the Member State in question during the delivery period ending on 30 June of the same calendar year.Separate particulars shall be furnished in respect of each State of origin.CHAPTER IV Production and consumption Article 9 Each Member State shall notify to the Commission:1. before 1 March each year and in respect of each sugar-producing and each inulin syrup-producing undertaking situated on its territory, the provisional sugar and inulin syrup production for the current marketing year, determined in accordance with Article 3 (1) of Regulation (EEC) No 1443/82. However, for the French departments of Guadeloupe and Martinique, and for Spain as far as cane sugar is concerned, 1 July shall be substituted for that date;2. no later than the end of each calendar month in respect of the preceding calendar month, the isoglucose production, as determined in accordance with Article 3 (2) and (2a) of Regulation (EEC) No 1443/82, of every isoglucose-producing undertaking on its territory: the monthly quantities of isoglucose produced under inward processing arrangements shall be notified separately;3. before 15 September each year in respect of every sugar-producing, isoglucose producing and inulin-syrup producing undertaking situated on its territory, the final sugar, isoglucose and inulin syrup production, as determined in accordance with Article 3 (3) of Regulation (EEC) No 1443/82, for the preceding marketing year.Article 10 During each calendar month in respect of the previous calendar month, each Member State shall notify to the Commission:(a) the quantities of sugar, isoglucose and inulin syrup disposed of on its territory for consumption;(b) the quantities of sugar denatured;(c) the quantities of white sugar and tel quel raw sugar produced in the French overseas departments disposed of for direct consumption on its territory.Such quantities shall be expressed as white sugar, as dry matter or as equivalent sugar/isoglucose as appropriate.Article 11 Without prejudice to the second subparagraph of Article 2 (1) of Regulation (EEC) No 2670/81, each Member State shall notify to the Commission, before 15 March each year in respect of the preceding marketing year, the quantities of C sugar, isoglucose and C inulin syrup which are regarded as having been disposed of on the Community's internal market the meaning of Article 1 (1) of that Regulation.Article 12 Each Member State shall notify to the Commission:1. before the 15th of each month in respect of the preceding calendar month, the total quantities of B and C sugar, if any, carried forward pursuant to Article 27 of Regulation (EEC) No 1785/81;2. before 1 March each year in respect of the current marketing year and for each sugar-producing undertaking, the total quantities of B and C sugar carried forward to the following marketing year.However:- as far as Spanish production of beet sugar is concerned, 15 April shall be substituted for 1 March,- as far as cane sugar production in the French departments of Guadeloupe and Martinique and in Spain is concerned, 1 July shall be substituted for 1 March.CHAPTER V Compensation in respect of storage costs Article 13 Each Member State shall notify to the Commission:1. the approvals referred to in Article 2 (1) (c) and (d) of Regulation (EEC) No 1358/77 and, where relevant, the approvals withdrawn under Article 1 of Regulation (EEC) No 1998/78;2. before the 15th of each month in respect of the last calendar month but one, using the model form shown in Annex I:(a) the quantities referred to in Article 4 (2) of Regulation (EEC) No 1358/77;(b) the quantities disposed of within the meaning of Article 12 (1) of Regulation (EEC) No 1998/78.CHAPTER VI Supply balances Article 14 Each Member State shall notify to the Commission:1. before 1 September of each year in respect of the previous marketing year and before 1 January of each year in respect of the previous production year, using the model form shown in Annex II, the data relating to the supply balance for sugar, isoglucose and inulin syrup for the period in question;2. before each 1 October in respect of the previous marketing year, using the model form in Annex III, the data relating to the supply balance for molasses.CHAPTER VII The International Sugar Agreement Article 15 Each Member State shall notify to the Commission, for each calendar month and no later than the end of the third calendar month following the calendar month in question, using the models in Annexes IV and V, the statistics concerning the commitments entered into by the Community under the International Sugar Agreement.CHAPTER VIII General provisions Article 16 For the purposes of this Regulation:(a) 'preceding week` means the reference period from Thursday to Wednesday;(b) 'preceding quarter` means the three-month reference period from July to September, October to December, January to March or April to June, as the case may be;(c) 'preceding production year` means the reference period from 1 October of one calendar year to 30 September of the following calendar year.Article 17 The Commission shall make the information notified to it pursuant to this Regulation available to the Member States.Nevertheless, information contained in such notifications which relates to an individual undertaking, its technical installations and the nature and volume of its production, or information which would make it possible to reconstruct such facts, shall be restricted to those persons who, within the Commission, are responsible for the sugar sector. Such information shall not be disclosed to third parties.Article 18 Regulation (EEC) No 787/83 is hereby repealed.The references to Regulation (EEC) No 787/83 shall be construed as references to this RegulationArticle 19 This Regulation shall enter into force on 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 177, 1. 7. 1981, p. 4.(2) OJ No L 110, 17. 5. 1995, p. 1.(3) OJ No L 88, 6. 4. 1983, p. 6.(4) OJ No L 368, 31. 12. 1985, p. 25.(5) OJ No L 91, 12. 4. 1968, p. 5.(6) OJ No L 156, 25. 6. 1977, p. 7.(7) OJ No L 12, 15. 1. 1972, p. 15.(8) OJ No L 34, 13. 2. 1996, p. 16.(9) OJ No L 94, 9. 4. 1986, p. 9.(10) OJ No L 201, 25. 7. 1978, p. 26.(11) OJ No L 144, 28. 6. 1995, p. 14.(12) OJ No L 214, 8. 9. 1995, p. 19.(13) OJ No L 331, 2. 12. 1988, p. 1.(14) OJ No L 214, 8. 9. 1995, p. 21.(15) OJ No L 351, 14. 12. 1987, p. 1.(16) OJ No L 134, 20. 6. 1995, p. 14.(17) OJ No L 318, 18. 11. 1976, p. 13.(18) OJ No L 152, 18. 6. 1988, p. 23.(19) OJ No L 47, 23. 2. 1968, p. 1.(20) OJ No L 21, 29. 1. 1982, p. 3.(21) OJ No L 262, 16. 9. 1981, p. 14.(22) OJ No L 24, 31. 1. 1996, p. 3.(23) OJ No L 158, 9. 6. 1982, p. 17.(24) OJ No L 53, 24. 2. 1994, p. 7.(25) OJ No L 156, 25. 6. 1977, p. 4.(26) OJ No L 361, 23. 12. 1978, p. 8.(27) OJ No L 231, 23. 8. 1978, p. 5.(28) OJ No L 161, 2. 7. 1993, p. 58.(29) OJ No L 49, 27. 2. 1986, p. 1.(30) OJ No L 148, 28. 6. 1968, p. 13.(31) OJ No L 136, 31. 5. 1994, p. 5.(32) OJ No L 302, 19. 10. 1992, p. 1.ANNEX I OFFSETTING OF STORAGE COSTS >START OF GRAPHIC>>END OF GRAPHIC>ANNEX II >START OF GRAPHIC>>END OF GRAPHIC>ANNEX III SUPPLY BALANCE FOR MOLASSES >START OF GRAPHIC>>END OF GRAPHIC>ANNEX IV MONTHLY BALANCE (1*) - ISA >START OF GRAPHIC>>END OF GRAPHIC>(1*) Quantities expressed in tonnes - raw valueANNEX V MONTHLY TRADE (1) - ISA >START OF GRAPHIC>>END OF GRAPHIC>(1) Quantities expressed in tonnes - raw value.